Appellant in his motion for rehearing challenges the soundness of the conclusions reached in the original opinion.
He also requests that action on the motion be passed until the fall term of this court upon the ground that there has not been sufficient time within which to collate and present his views and authorities.
The record in the case was filed in this court on December 22, 1923. It was submitted during the month of May of the current year. *Page 91 
Neither on the original submission nor in the motion for rehearing has the court been referred to any authority in support of the appeal.
Upon the precedents cited in the original opinion, and the facts revealed by the record, we are satisfied as to the correctness of our former ruling.
The motion for rehearing and the motion for postponement is overruled.
Overruled.